JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:19-cv-01777-RGK-SP Date October 24, 2019

 

 

Title Jorge Anderson-El et al v. Michael D Zeff et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Dismissal

On September 17, 2019, Plaintiffs Jorge Anderson-El (“Anderson-El”), King Abdul Mumin-E],
and Joyce Trumpet (collectively, “Plaintiffs’”) filed a complaint for injunctive relief against Michael D.
Zeff (“Zeff’), Commissioner Bradley Olpin Snell (“Commissioner Snell”), Mari Ramos (“Ramos”),
Graham Holmes (“Holmes”), and Stanley Middleman (“Middleman’’) (collectively, “Defendants”). The
crux of Plaintiffs’ allegations is that Zeff and Holmes fraudulently filed an unlawful detainer to take
Anderson-El’s home. Plaintiffs assert claims for (1) obstruction of justice, (2) violation of the Truth in
Lending act, (3) breach of contract, (4) fraud, (5) violation of the Racketeer Influenced and Corrupt
Organizations Act, (6) impersonating a federal officer, (7) fraudulent conveyance, (8) conspiracy, (9)
treason, (10) class action, and (11) damages.

On September 17, 2019, Anderson-E] filed a request to proceed in forma pauperis. On
September 18, 2019, the Court denied the request and ordered Anderson-E]l to pay the requisite filing
fees within 30 days “or this case will be dismissed.” (Order, ECF No. 10.) To date, Anderson-E] has
failed to pay the necessary filing fees. Accordingly, the Court DISMISSES the case without prejudice.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
